     NICOLA T. HANNA
 1
     United States Attorney                                             JS-6
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
 4   CEDINA M. KIM
     Assistant United States Attorney
 5   Senior Litigation Counsel, Civil Division
     MICHAEL K. MARRIOTT, CSBN 280890
 6
     Special Assistant United States Attorney
 7         Social Security Administration
 8         160 Spear Street, Suite 800
           San Francisco, CA 94105-1545
 9         Telephone: (415) 977-8985
10         Facsimile: (415) 744-0134
           Email: Michael.Marriott@ssa.gov
11
12                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
13
14   JULIE A. ONUFRYK,                       )
                                             ) Case No. 5:18-cv-01567-SS
15
           Plaintiff,                        )
16                                           ) JUDGMENT OF REMAND
17                v.                         )
                                             )
18   NANCY A. BERRYHILL,                     )
19   Acting Commissioner                     )
     of Social Security,                     )
20
                                             )
21         Defendant.                        )
22                                           )

23         The Court having approved the parties’ Stipulation to Voluntary Remand
24   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
25   (“Stipulation to Remand”) lodged concurrently with the lodging of the within
26   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
27   DECREED that the above-captioned action is remanded to the Commissioner of
28   Social Security for further proceedings consistent with the Stipulation to Remand.


     DATED:     3/13/19                  /s/ Suzanne H. Segal
                                     UNITED STATES MAGISTRATE JUDGE
